10-239-cv
    Hughes v. McWilliams


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 20th day of April, two thousand eleven,

    PRESENT:
                     PIERRE N. LEVAL,
                     ROBERT A. KATZMANN,
                     PETER W. HALL,
                          Circuit Judges.
    ______________________________________

    Terry Hughes,

                            Plaintiff-Appellant,

    v.                                                                  No. 10-239-cv

    Tim McWilliams, Saddle River Police Chief, Saddle River Police Department, Borough of
    Saddle River, New Jersey, New York City Police Department, New York City, NY, Westchester
    County Department of Corrections, Westchester County, New York, Catherine Bartlett, then
    Legal Counsel, County of Orange, Goshen, NY, Francis Phillips, District Attorney, Orange
    County, NY, Edward Diana, County Executive, County of Orange, NY, Jane Doe, County of
    Orange, NY, County Attorney for Orange City, NY, Goshen, F.B.I. Supervisor, James Comey,
    Kenneth Maxwell, Stephen Miller, Keith Talbert, Donald Weber,

                            Defendants,

    Daniel Hourihan, Timothy Conway, Orange County Sheriff Department, County of Orange, NY,

                            Defendants-Appellees.
    ______________________________________
For Plaintiff-Appellant:              Terry Hughes, pro se, Washingtonville, N.Y.

For Defendants-Appellees:             Ross E. Morrison, Assistant United States Attorney
                                      (Benjamin H. Torrance, of counsel), for Preet Bharara,
                                      United States Attorney for the Southern District of New
                                      York, New York, N.Y., for Defendant-Appellee Daniel
                                      Hourihan.

                                      Hyun C. Kim, Senior Assistant County Attorney, for David
                                      L. Darwin, County Attorney of Orange County, Goshen,
                                      N.Y., for Defendants-Appellees Timothy Conway, Orange
                                      County Sheriff Department and County of Orange, N.Y.


       Appeal from a judgment of the United States District Court for the Southern District of

New York (Wood, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Terry Hughes appeals from the December 16, 2009 judgment of the

district court granting the defendants’ motion for summary judgment dismissing the complaint in

its entirety. We assume the parties’ familiarity with the underlying facts, the procedural history

of the case, and the specification of issues on appeal.

       We review a district court’s grant of summary judgment de novo, see Miller v. Wolpoff &

Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003), resolving all ambiguities and drawing all

inferences in favor of the nonmoving party, see Nationwide Life Ins. Co. v. Bankers Leasing

Ass’n, Inc., 182 F.3d 157, 160 (2d Cir. 1999). Summary judgment is appropriate “[w]here the

record taken as a whole could not lead a rational trier of fact to find for the non-moving party.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       As an initial matter, we find that Hughes has waived his right to challenge the district


                                                 2
court’s dismissal of his First Amendment retaliatory-arrest claim because he failed to object to

the magistrate judge’s report and recommendation regarding this claim after Hughes received

sufficient notice that such failure would preclude appellate review. See Small v. Sec’y of Health

& Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam) (stating that pro se party’s failure

to object to magistrate judge’s report and recommendation operates as a waiver of any further

judicial review where the party has received clear notice of the consequences of failing to

object).

       Upon our independent review of the record, we find no error in the district court’s grant

of summary judgment dismissing Hughes’s claims for false arrest and malicious prosecution.

We have considered Hughes’s arguments on appeal and find them to be without merit. For

substantially the reasons stated by the district court in its thorough and well-reasoned opinion

and order, see Hughes v. McWilliams, No. 04 CV 7030 (KMW), 2009 WL 4823940 (S.D.N.Y.

Dec. 15, 2009), the judgement of the district court is hereby AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 3